   Case 18-13326      Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38              Desc
                       Declaration of Emily L. Peel Page 1 of 31


                   IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS

IN RE:                                     )       Case No. 1:18-bk-13326
                                           )
JOHN J. FECAROTTA,                         )
                                           )       Chapter 13
       Debtor.                             )
                                           )       Hon. Janet S. Baer
                                           )

                           DECLARATION OF EMILY L. PEEL

I, Emily L. Peel, declare the following:

       1.     I am a partner in the firm of Thompson Coburn LLP (“TC” or the “Firm”),

which maintains offices for the practice of law at, among other places, 55 East Monroe

Street, 37th Floor, Chicago, IL 60603, and I am duly admitted to practice law in good

standing in the State of Illinois. This Declaration is submitted in support of Citibank, N.A.’s

Response in Opposition to Motion for Sanctions filed on behalf of Citibank, N.A. (“Citi”).

       2.     On November 30, 2017, John J. Fecarotta (“Debtor”) filed an action against

Citi in the United States District Court for the Northern District of Illinois (the “District

Court”), Case No. 17-cv-08649, relating to the Debtor’s Home Depot credit card account

(the “Home Depot District Court Case”).

       3.     On November 30, 2017, Debtor also filed an action against Citi in the District

Court, Case No. 17-cv-08353, relating to the Debtor’s Sears credit card account (the

“Sears District Court Case” and with the Home Depot District Court Case, the “District

Court Cases”).

       4.     On January 18, 2018, the parties stipulated that the District Court Cases

should be stayed and the matters should be arbitrated.
   Case 18-13326         Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38             Desc
                          Declaration of Emily L. Peel Page 2 of 31


       5.        On February 21, 2018, Debtor filed a Demand for Arbitration on claims

relating to the Home Depot credit card account (AAA 8674) (the “Home Depot

Arbitration”).

       6.        On February 21, 2018, Debtor filed a Demand for Arbitration on claims

relating to the Sears credit card account (AAA 8678) (the “Sears Arbitration” and with the

Home Depot Arbitration, the “Arbitrations”).

       7.        I represent Citi in the District Court Cases and the Arbitrations.

       8.        On March 9, 2018, the American Arbitration Association (the “AAA”)

acknowledged receipt of the Sears Arbitration and advised Citi that it had until March 23,

2019 to file a response to the Demand for Arbitration.

       9.        On March 23, 2018, Citi filed its Response, Defenses and Counterclaim (the

“Sears Counterclaim”) in the Sears Arbitration.

       10.       A true and accurate copy of the Response, Defenses and Counterclaim is

attached hereto as Exhibit A.

       11.       On May 7, 2018 (the “Petition Date”), Debtor filed his petition for relief under

Chapter 13 of the Bankruptcy Code, initiating the above-captioned bankruptcy case (the

“Bankruptcy Case”) in the United States Bankruptcy Court for the Northern District of

Illinois (Bankr. Dkt. No 1).

       12.       The notice of the Bankruptcy Case was not sent to me, as counsel for Citi

in the pending Arbitrations.

       13.       Counsel for Debtor did not inform me, the District Court, or the arbitrators

of the filing of the Bankruptcy Case.




                                               -2-
   Case 18-13326       Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38         Desc
                        Declaration of Emily L. Peel Page 3 of 31


       14.     On May 24, 2018, the arbitrator in the Sears Arbitration held a preliminary

hearing, and counsel for Debtor did not mention the filing of Debtor’s Bankruptcy Case to

me or to the arbitrator.

       15.     At that preliminary hearing, the arbitrator directed the parties to complete

discovery by August 7, 2018.

       16.     On June 4, 2018, Debtor issued document requests to Citi in the Sears

Arbitration.

       17.     At a status conference before the District Court in the Home Depot District

Court Case on June 28, 2018, Debtor did not notify the District Court or me of the

Bankruptcy Case.

       18.     On July 3, 2018, Citi issued document requests to the Debtor in the Sears

Arbitration, requesting information on Debtor’s claims asserted against Citi.

       19.     A true and accurate copy of the document requests sent by Citi is attached

hereto as Exhibit B.

       20.     On July 19, 2018, the AAA acknowledged receipt of the Home Depot

Arbitration and advised Citi that it had until August 2, 2018 to file a response to the

Demand for Arbitration.

       21.     On August 2, 2018, Citi filed its Response, Defenses and Counterclaim (the

“Home Depot Counterclaim”) in the Home Depot Arbitration.

       22.     A true and accurate copy of the Response, Defenses and Counterclaim is

attached hereto as Exhibit C.




                                            -3-
   Case 18-13326        Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38     Desc
                         Declaration of Emily L. Peel Page 4 of 31


       23.    On August 6, 2018, Debtor responded to document requests in the Sears

Arbitration and produced five pages of documents. Debtor’s response was the first time

Debtor referenced the Bankruptcy Case.

       24.    A true and accurate copy of the response to the document requests is

attached hereto as Exhibit D.

       25.    On September 17, 2018, there was a status conference with the arbitrator

in the Sears Arbitration; counsel for Debtor made no mention of the Bankruptcy Case to

the arbitrator or to me.

       26.    On September 24, 2018, at a preliminary hearing with the arbitrator in the

Home Depot Arbitration, counsel for Debtor made no mention of the Bankruptcy Case to

the arbitrator or me.

       27.    On October 8, 2018, Debtor responded to the Home Depot Counterclaim

and again made no mention of the Bankruptcy Case.

       28.    A true and accurate copy of the Debtor’s response to the Home Depot

Counterclaim is attached hereto as Exhibit E.

       29.    On October 8, 2018, Debtor issued document requests to Citi and Citi

issued document requests to the Debtor in the Home Depot Arbitration, requesting

information on Debtor’s claims asserted against Citi.

       30.    A true and accurate copy of the document requests sent by Citi is attached

hereto as Exhibit F.

       31.    On October 29, 2018, Debtor responded to document requests in the Home

Depot Arbitration.




                                          -4-
   Case 18-13326      Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38        Desc
                       Declaration of Emily L. Peel Page 5 of 31


        32.   A true and accurate copy of Debtor’s response to the document requests is

attached hereto as Exhibit G.

        33.   On October 29, 2018, Debtor produced the Bankruptcy Case docket.

        34.   On October 30, 2018, at a status hearing in the District Court in the Home

Depot District Court Case, Debtor’s counsel made no mention of the Bankruptcy Case to

the District Court or to me.

        35.   At a status conference in the Sears Arbitration on November 12, 2018, I

notified the arbitrator regarding the Bankruptcy Case.

        36.   The arbitrator directed Debtor’s counsel to obtain authorization from the

bankruptcy trustee to pursue the claims in arbitration.

        37.   On November 13, 2018, counsel for Debtor sent an e-mail to me, informing

me that the Debtor would be seeking sanctions for the alleged violation of the automatic

stay.

        38.   At a status conference in the Home Depot Arbitration on November 15,

2018, I notified the arbitrator regarding the Bankruptcy Case.

        39.   The arbitrator directed Debtor’s counsel to obtain authorization from the

bankruptcy trustee to pursue the claims in arbitration.

        40.   Other than the filing of the Home Depot Counterclaim, which I did without

knowledge of the Bankruptcy Case, Citi took no actions in the Arbitration to continue the

proceeding to collect or assess the claims of Citi against Debtor.

        41.   On January 29, 2019, Citi withdrew the void Home Depot Counterclaim from

the Home Depot Arbitration.




                                           -5-
   Case 18-13326       Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38        Desc
                        Declaration of Emily L. Peel Page 6 of 31


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.



Dated: February 15, 2019


                                                 /s/ Emily L. Peel
                                                 Emily L. Peel




                                           -6-
  Case 18-13326          Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                Desc
                          Declaration of Emily L. Peel Page 7 of 31



           IN AN AMERICAN ARBITRATION ASSOCIATION PROCEEDING
 JOHN FECAROTTA

                         Claimant,            )
 V.
                                              )       AAA Case # 01-1 8-0000-8678
 CITIBANK, N.A.,
                                              )
                         Respondent.          )


 CITIBANK, N.A.'S RESPONSE, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                TO CLAIMANT'S DEMAND FOR ARBITRATION

        Respondent, Citibank, N.A. ("Citibank") for its Response to the Demand for Arbitration

filed by Claimant, John Fecarotta ("Fecarotta") states as follows:

                                       GENERAL DENIAL

        Citibank submits this response to the Demand for Arbitration claim ("Demand") filed by

Fecarotta in connection with his Sears credit card account ending in 3942 maintained by Citibank

(the "Account"), The Account was issued by Citibank, a national bank located in Sioux Falls,

South Dakota.

       Citibank denies, generally and specifically, the cause of action and allegations contained

within the Demand, and the Demand as a whole, as well as the cause of action and allegations in

the Complaint attached to the Demand, and further denies that the reliefrequested by Fecarotta is

appropriate and/or that damages were sustained, or that Citibank's conduct was objectionable,

unreasonable, or unlawful, or that Citibank was negligent in any way. Citibank further denies

that by reason of any act, fault, carelessness or omission on its part, Fecarotta has been injured,

damaged or harmed in any way or in any amount whatsoever, or at all, by reason of any acts or

omissions of Citibank.




                                                                                EXHIBIT A
  Case 18-13326         Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38              Desc
                         Declaration of Emily L. Peel Page 8 of 31



 For its Affirmative Defenses to Claimant's Demand, Citibank states and alleges as follows:


                                   FIRST AFFIRMATIVE DEFENSE
                                      (Failure To State A Claim)
         1.     The Demand, and the claim and cause of action set forth therein, fails to state a
 claim upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE
                                             (Estoppel)
        2.      The Demand, and the claim and cause of action set forth therein, is barred, in
whole or in part, by the conduct, actions and inactions of Fecarotta, which amount to and
constitute an estoppel of the claims and any relief sought thereby.

                               THIRD AFFIRMATIVE DEFENSE
                                              (Waiver)
        3.      The Demand is barred, in whole or in part, by the conduct, actions and inactions
of Fecarotta, which amount to and constitute a waiver of any right or rights Fecarotta may or
might have in relation to the matters alleged in the Demand.

                              FOURTH AFFIRMATIVE DEFENSE
                                        (Failure to Mitigate)
        4.     To the extent that Fecarotta has suffered any damage as a result of the matters
alleged in the Demand, Fecarotta has failed to mitigate those damages and the claims therefore
are barred, in whole or in part.

                               FIFTH AFFIRMATIVE DEFENSE
                                         (Unclean Hands)
       5.      The Demand, and each claim and cause of action set forth therein, is barred in
whole or in part, on the grounds that Fecarotta may obtain no relief under the Demand by reason
ofthe doctrine ofunclean hands.




                                                -2-
 Case 18-13326         Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38               Desc
                        Declaration of Emily L. Peel Page 9 of 31




                               SIXTH AFFIRMATIVE DEFENSE
                                      (Statute of Limitations)
        6.      The Demand, and each claim and cause of action set forth therein, is barred in
whole or in part by the applicable statutes of limitation.

                             SEVENTH AFFIRMATIVE DEFENSE
                               (Independent, Intervening Conduct)
        7.      Fecarotta is barred from recovery in that any damage sustained by Fecarotta was
the direct and proximate result of the independent, intervening, negligent and/or unlawful
conduct of independent third parties or their agents, and not any act or omission on the part of
Citibank.

                             EIGHTH AFFIRMATIVE DEFENSE
                                            (No Injury)
        8.     The Demand, and each claim and cause of action set forth therein, is barred, in
whole or in part, because Fecarotta suffered no injury or actual damages as a result of any
conduct by Citibank.

                              NINTH AFFIRMATIVE DEFENSE
                                          (Choice of Law)
       9.      The Demand, and each claim and cause of action set forth therein, is barred, in
whole or in part, to the extent it is based on law other than the governing law contained in the
parties' agreements.

                              TENTH AFFIRMATIVE DEFENSE
                                           (Ratification)
       i o.    The Demand, and each purported cause of action therein, is barred by the conduct,
actions and inactions of Fecarotta under the doctrine of ratification.




                                                -3-
  Case 18-13326        Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                  Desc
                        Declaration of Emily L. Peel Page 10 of 31




                           ELEVENTH AFFIRMATIVE DEFENSE
                                      (Speculative Damages)
         11.    The Demand, and each claim and cause of action set forth therein, is barred, in
whole or in part, on the grounds that Fecarotta seeks damages that are too speculative to permit
recovery.

                            TWELFTH AFFIRMATIVE DEFENSE
                                    (Contributory Negligence)
        12.     JFecarotta failed to exercise reasonable and ordinary care, caution or prudence in

order to avoid incurring the damages sought by the Demand; thus, the damages, if any, sustained
by Fecarotta were proximately caused and contributed to by the negligence of Fecarotta.

                          THIRTEENTH AFFIRMATIVE DEFENSE
                                        (Discharge of Duty)
        13.     Citibank alleges that   it   appropriately, completely and fully performed and
discharged any and all obligations and legal duties, if any, arising out of the matters alleged in
the Demand.

                         FOURTEENTH AFFIRMATIVE DEFENSE
                                   (Due Process)

        14.     Fecarotta's damages claim under the TCPA are barred due to an absence any
actual damages. Hence, any statutory damages are an excessive fine and violate Citibank's rights

under the Due Process and Takings Clauses of the United States Constitution and/or applicable
state constitutions.
                           FWFEENTH AFFIRMATIVE DEFENSE
                                             (Inequity)

        15.     At all relevant times, Citibank acted in good faith in its dealings, if any, with
Fecarotta. As such, it would be inequitable to award Fecarotta damages in any amount.




                                                -4-
 Case 18-13326        Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                 Desc
                       Declaration of Emily L. Peel Page 11 of 31




                          SIXTEENTH AFFIRMATIVE DEFENSE
                                             (Offset)
        16.    The Demand, and each claim and cause of action set forth therein, is barred, in
whole or in part, on the grounds that Citibank asserts that it is entitled to any offset of any
damages claimed by Fecarotta based on any amount owing on the Account at issue.

                        SEVENTEENTH AFFIRMATIVE DEFENSE
                                            (Consent)
        17.    Fecarotta and/or another customary user of the phone who can bind Fecarotta
consented to receive any telephone calls which allegedly were made and any purported
revocation of consent was ineffective as a matter of fact and law.

                         EIGHTEENTH AFFIRMATIVE DEFENSE
                                         (Acquiescence)
       18.     The Demand is barred, in whole or in part, by the doctrine of acquiescence.


                         NINETEENTH AFFIRMATIVE DEFENSE
                                      (First Amendment)
       19.     Fecarotta's TCPA claim is barred under the First Amendment ofthe United States
                                          Constitution.

                         TWENTIETH AFFIRMATIVE DEFENSE
                                    (Reservation of Rights)
       20.    Citibank expressly reserves the right to assert such other and further affirmative
defenses as may be appropriate.




                                              -5-
  Case 18-13326         Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                 Desc
                         Declaration of Emily L. Peel Page 12 of 31



                                         COUNTERCLAIM

          For its Counterclaim against John Fecarotta, Citibank states as follows:

          Pursuant to AAA Consumer Rule R-2(d), respondent/Counter-Claimant Citibank, N.A.

("Citibank") alleges against Claimant/Counter-Respondent John Fecarotta ("Fecarotta") the

following Counterclaim as follows:

          Citibank seeks the amount of $12,034.12, the amount of the outstanding balance due and

owing on Fecarotta's credit card accounts with Citibank, including the Account and another

Home Depot credit card account, which are in default under their relevant card agreements, plus

interest, costs and attorney fees, as its Counterclaim. In the event that the Arbitrator finds in

favor of Fecarotta by way of his Demand, Citibank requests that any relief be afforded in the

form of a credit to the accounts.


                                              PRAYER
WHEREFORE, Citibank prays as follows:
    1 .   That Fecarotta take nothing by way of his Demand;
   2.     That Citibank be awarded attorneys' fees, costs and disbursements incurred herein,
   2. That Citibank be awarded reliefpursuant to its Counterclaim; and

   3.     That Citibank be granted such other reliefthe Arbitrator may deemjust and proper.


                                                       CITIBANK, N.A.


                                                      One of its Attorneys
Todd A. Rowden
Emily L. Peel
Thompson Coburn LLP
55 East Monroe Street - 37th Floor
Chicago, IL 60603
312.345.7500
trowden(thompsoncoburn.com
epeel(thomnsoncoburn.com
Counsel for Citibank, N.A.
 Case 18-13326         Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38              Desc
                        Declaration of Emily L. Peel Page 13 of 31
          THOMPSON                                      55 East Monroe Street
                                                        37th Floor
                                                                                 312 346 7500 main
                                                                                 312 580 2201 fax
     (I COBURNLLP                                       Chicago, IL 60603        thompsoncoburn.com




Emily L, Peel
3125802323 direct
epeelcthompsoncoburn.com



July 3, 2018

VIA ELECTRONIC MAIL

Mohammed O. Badwan
Sulaiman Law Group, Ltd.
2500 S. Highland Ave., Ste 200
Lombard, IL 60148
mbadwan(sulaimanlaw.com

Re:       John Fecarotta y. Citibank, N.A., AAA 01-18-0000-8678
          Document Request

Dear Mr. Badwan:

In light of Arbitrator Michael Jordan's Order dated May 24, 2018, please produce the following
documents on or before August 7, 2018:

      o   All documents that support, refer or relate in any way to your client's claim,
          including the damages and relief sought; and
      o   All documents your client intends to use at the Arbitration Hearing -ri this action
          and any submissions related thereto.


Very truly yours,

Thompson Coburn LLP




By
     Emily L. Peel
     Partner




                                                                                EXHIBIT B
     Case 18-13326       Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                Desc
                          Declaration of Emily L. Peel Page 14 of 31



           IN AN AMERICAN ARBITRATION ASSOCIATION PROCEEDING
JOHN FECAROTTA

                         Claimant,           )
V.                                           )       AAA Case # 01-18-0000-8674
                                             )
CITIBANK, N.A.,                              )
                                             )
                         Respondent.         )


 CITIBANK, N.A.'S RESPONSE, AFFIRMATIVE DEFENSES, AND COUNTERCLAIM
                TO CLAIMANT'S DEMAND FOR ARBITRATION

        Respondent, Citibank, N.A. ("Citibank") for its Response to the Demand for Arbitration

filed by Claimant, John Fecarotta ("Fecarotta") states as follows:

                                       GENERAL DENIAL

        Citibank submits this response to the Demand for Arbitration claim ("Demand") filed by

Fecarotta in connection with his Home Depot credit card account ending in 2610 maintained by

Citibank (the "Account"). The Account was issued by Citibank, a national bank located in Sioux

Falls, South Dakota.

        Citibank denies, generally and specifically, the cause of action and allegations contained

within the Demand, and the Demand as a whole, as well as the cause of action and allegations in

the Complaint attached to the Demand, and further denies that the reliefrequested by Fecarotta is

appropriate and/or that damages were sustained, or that Citibank's conduct was objectionable,

unreasonable, or unlawful, or that Citibank was negligent in any way. Citibank further denies

that by reason of any act, fault, carelessness or omission on its part, Fecarotta has been injured,

damaged or harmed in any way or in any amount whatsoever, or at all, by reason of any acts or

omissions of Citibank.




                                                                                EXHIBIT C
  Case 18-13326         Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38               Desc
                         Declaration of Emily L. Peel Page 15 of 31



For its Affirmative Defenses to Claimant's Demand, Citibank states and alleges as follows:

                               FIRST AFFIRMATIVE DEFENSE
                                   (Failure To State A Claim)
        1.      The Demand, and the claim and cause of action set forth therein, fails to state a
claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE
                                            (Estoppel)
        2.     The Demand, and the claim and cause of action set forth therein, is barred, in
whole or in part, by the conduct, actions and inactions of Fecarotta, which amount to and
constitute an estoppel ofthe claims and any reliefsought thereby.
                               THIRD AFFIRMATIVE DEFENSE
                                             (Waiver)
        3.     The Demand is barred, in whole or in part, by the conduct, actions and inactions
of Fecarotta, which amount to and constitute a waiver of any right or rights Fecarotta may or
might have in relation to the matters alleged in the Demand.
                             FOURTH AFFIRMATIVE DEFENSE
                                      (Failure to Mitigate)
       4.      To the extent that Fecarotta has suffered any damage as a result of the matters
alleged in the Demand, Fecarotta has failed to mitigate those damages and the claims therefore
are barred, in whole or in part.
                               FIFTH AFFIRMATIVE DEFENSE
                                          (Unclean Hands)
       5.      The Demand, and each claim and cause of action set forth therein, is barred in
whole or in part, on the grounds that Fecarotta may obtain no relief under the Demand by reason
ofthe doctrine ofunclean hands.




                                               -2-
  Case 18-13326        Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38               Desc
                        Declaration of Emily L. Peel Page 16 of 31




                              SIXTH AFFIRMATIVE DEFENSE
                                      (Statute of Limitations)
        6.     The Demand, and each claim and cause of action set forth therein, is barred in
whole or in part by the applicable statutes of limitation.

                            SEVENTH AFFIRMATIVE DEFENSE
                              (Independent, Intervening Conduct)
        7.     Fecarotta is barred from recovery in that any damage sustained by Fecarotta was
the direct and proximate result of the independent, intervening, negligent and/or unlawful
conduct of independent third parties or their agents, and not any act or omission on the part of
Citibank.

                             EIGHTH AFFIRMATIVE DEFENSE
                                            (No Injury)
        8.     The Demand, and each claim and cause of action set forth therein, is barred, in
whole or in part, because Fecarotta suffered no injury or actual damages as a result of any
conduct by Citibank.

                              NINTH AFFIRMATIVE DEFENSE
                                         (Choice of Law)
       9.      The Demand, and each claim and cause of action set forth therein, is barred, in
whole or in part, to the extent it is based on law other than the governing law contained in the
parties' agreements.
                             TENTH AFFIRMATIVE DEFENSE
                                           (Ratification)
       i o.    The Demand, and each purported cause of action therein, is barred by the conduct,
actions and inactions ofFecarotta under the doctrine of ratification.




                                                -3-
  Case 18-13326         Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                 Desc
                         Declaration of Emily L. Peel Page 17 of 31




                           ELEVENTH AFFIRMATIVE DEFENSE
                                     (Speculative Damages)
        11.     The Demand, and each claim and cause of action set forth therein, is barred, in
whole or in part, on the grounds that Fecarotta seeks damages that are too speculative to permit
recovery.

                            TWELFTH AFFIRMATIVE DEFENSE
                                   (Contributory Negligence)
        12.     JFecarotta failed to exercise reasonable and ordinary care, caution or prudence in
order to avoid incurring the damages sought by the Demand; thus, the damages, if any, sustained
by Fecarotta were proximately caused and contributed to by the negligence of Fecarotta.

                         THIRTEENTH AFFIRMATIVE DEFENSE
                                       (Discharge of Duty)
        13.     Citibank alleges that it appropriately, completely and fully performed and
discharged any and all obligations and legal duties, if any, arising out of the matters alleged in
the Demand.

                         FOURTEENTH AFFIRMATIVE DEFENSE
                                   (Due Process)

        14.     Fecarotta's damages claim under the TCPA are barred due to an absence any
actual damages. Hence, any statutory damages are an excessive fine and violate Citibank's rights
under the Due Process and Takings Clauses of the United States Constitution and/or applicable
state constitutions.
                          FIFTEENTH AFFIRMATIVE DEFENSE
                                            (Inequity)

        15.     At all relevant times, Citibank acted in good faith in its dealings, if any, with
Fecarotta. As such, it would be inequitable to award Fecarotta damages in any amount.




                                               -4-
  Case 18-13326        Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                Desc
                        Declaration of Emily L. Peel Page 18 of 31




                          SIXTEENTH AFFIRMATIVE DEFENSE
                                             (Offset)
        16.    The Demand, and each claim and cause of action set forth therein, is barred, in
whole or in part, on the grounds that Citibank asserts that it is entitled to any offset of any
damages claimed by Fecarotta based on any amount owing on the Account at issue.
                        SEVENTEENTH AFFIRMATIVE DEFENSE
                                            (Consent)
       17.     Fecarotta and/or another customary user of the phone who can bind Fecarotta
consented to receive any telephone calls which allegedly were made and any purported
revocation of consent was ineffective as a mafter of fact and law.
                         EIGHTEENTH AFFIRMATIVE DEFENSE
                                         (Acquiescence)
       18.     The Demand is barred, in whole or in part, by the doctrine of acquiescence.


                         NINETEENTH AFFIRMATIVE DEFENSE
                                       (First Amendment)
       19.     Fecarotta's TCPA claim is barred under the First Amendment ofthe United States
                                           Constitution.

                         TWENTIETH AFFIRMATIVE DEFENSE
                                    (Reservation of Rights)
       20.     Citibank expressly reserves the right to assert such other and further affirmative
defenses as may be appropriate.




                                               -5-
  Case 18-13326         Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                 Desc
                         Declaration of Emily L. Peel Page 19 of 31




                                        COUNTERCLAIM

         For its Counterclaim against John Fecarotta, Citibank states as follows:

         Pursuant to AAA Consumer Rule R-2(d), respondent/Counter-Claimant Citibank, N.A.

("Citibank") alleges against Claimant/Counter-Respondent John Fecarotta ("Fecarotta") the

following Counterclaim as follows:

         Citibank seeks the amount of $ i 2, 1 97.24, the amount of the outstanding balance due and

owing on Fecarotta's credit card accounts with Citibank, including the Account and another

Home Depot credit card account, which are in default under their relevant card agreements, plus

interest, costs and attorney fees, as its Counterclaim. In the event that the Arbitrator finds in

favor of Fecarotta by way of his Demand, Citibank requests that any relief be afforded in the

form ofa credit to the accounts.

                                             PRAYER
WHEREFOR1, Citibank prays as follows:
    1.   That Fecarotta take nothing by way ofhis Demand;
    2. That Citibank be awarded attorneys' fees, costs and disbursements incurred herein,

   2.    That Citibank be awarded reliefpursuant to its Counterclaim; and
    3. That Citibank be granted such other reliefthe Arbitrator may deemjust and proper.


                                                     CITIBANK, N.A.


                                                     OneAtt meys
Todd A. Rowden
Emily L. Peel
Patrick Morales Doyle
Thompson Coburn LLP
55 East Monroe Street - 37th Floor
Chicago, IL 60603
312.345.7500
trowden@thompsoncoburn.com
epeel@thompsoncoburn.com
pdoyle@thompsoncoburn.com
 Case 18-13326       Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38   Desc
                      Declaration of Emily L. Peel Page 20 of 31




Counsel for Citibank, N.A.




                                       -7-
  Case 18-13326         Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                   Desc
                         Declaration of Emily L. Peel Page 21 of 31



                     IN THE MATTER OF THE ARBITRATION BETWEEN:


 JOHN FECAROTTA,
                                                     Case No. 01-18-0000-8678
 Claimant,

 V.

                                                     American Arbitration Association
 CITIBANK, N.A.

 Respondent.



      CLAIMANT'S ANSWERS AND OBJECTIONS TO CITIBANK, N.A.'S REQUESTS
                           FOR PRODUCTION


        NOW COMES Claimant, JOHN FECAROTTA ("Claimant"), by and through his
undersigned counsel, hereby submitting the following answers and objections to the Document

Requests propounded by CITIBANK, N.A. ("Respondent," or "Citibank") as follows:

                                   DOCUMENT REQUESTS

DOCUMENT REQUEST NO.1:


All documents that support, refer or relate in any way to your client's claim, including the damages

and relief sought.



RESPONSE: Claimant objects to this Request to the extent it is seeking documents protected by

the attorney-client privilege and/or the work product privilege. Subject to and without waiving the

foregoing objections, Claimant states he is seeking statutory damages pursuant to the Telephone

Consumer Protection Act ("TCPA") in the amount of no less than $500 per call placed by

Respondent to Claimant's cellular phone, using an Automatic Telephone Dialing System
("ATDS"),     without   his   consent.   Accordingly,     Claimant   is   in   possession   of the


                                                 i

                                                                                    EXHIBIT D
  Case 18-13326        Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                    Desc
                        Declaration of Emily L. Peel Page 22 of 31



documents/information that would identify/establish (1) the number of calls placed by Respondent

to Claimant's cellular phone; (2) the technology employed to place the calls; and (3) whether

Respondent had consent to place calls to Claimant's cellular phone.

       Claimant further states that he has issued a subpoena to Sprint, his wireless service provider,

seeking his call records for the relevant time period. Claimant will supplement this response upon

receipt of Sprint's response to Claimant's subpoena.

       Claimant further states he intends on retaining an expert to establish that Respondent's calls

to Claimant's cellular phone were placed utilizing an ATDS as defined by the TCPA. Claimant

will produce his expert disclosures and report in accordance with the anticipated Order from the

Arbitrator setting the deadlines to submit the same.

       Lastly, Claimant is also seeking compensatory damages, punitive damages, and his

attorney's fees and costs pursuant to the Illinois Consumer Fraud and Deceptive Business Practices

Act ("ICFA"). Documents responsive to Claimant's damages for his ICFA claim are substantially

similar to the documents responsive to the damages Claimant is seeking for his TCPA claim.

Claimant will produce documents establishing his attorneys' fees and costs ifand when he prevails

on his ICFA claim. Claimant reserves the right to supplement this response.


DOCUMENT REQUEST NO.2:

All documents your client intends to use at the Arbitration Hearing in this action and any

submissions related thereto.


RESPONSE: Claimant objects to this Request as premature. Claimant will produce his hearing

exhibits/documents in accordance with the anticipated Order from the Arbitrator setting the

deadlines to submit the same. Subject to and without waiving the foregoing objection, Claimant

states he intends on using the following exhibits/documents at the Arbitration Hearing:

                                                 2
 Case 18-13326         Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                  Desc
                        Declaration of Emily L. Peel Page 23 of 31



       1) Any document produced by Claimant, including but not limited to, call records, call

          recordings, and servicing notes pertaining to Claimant's credit account and all

          documents relating to the technology utilized by Respondent to place calls to Claimant.

          Respondent is in possession of these documents.


      2) Claimant's Sprint phone records. Claimant has issued a subpoena to Sprint, his wireless

          service provider, seeking his call records for the relevant time period. Claimant will

          supplement this response upon receipt of Sprint's response to Claimant's subpoena.

      3) Claimant's expert report. Claimant will produce his expert report in accordance with the

          anticipated Order from the Arbitrator setting the deadline to submit the same

      4) Any document necessary for impeachment purposes.

      5) All documents filed in Claimant's bankruptcy proceeding filed in the Bankruptcy Court

          fortheNorthem District oflllinois, 18-bk-13326 (Bankr. N.D. Ill. 2018). See Fecarotta

          001-005. Claimant contends that the counter-claim filed by Respondent in this matter is

         in violation of the bankruptcy automatic stay and thus is void ab initio. See 1 1 U.S.C.

         362k.

      Claimant reserves the right to supplement this response.

Date: August 6, 2018                                Respectfully submitted,

                                                   -sI Mohammed O. Badwan
                                                   Mohammed O. Badwan, Esq.
                                                   Counselfor Claimant
                                                   Sulaiman Law Group, Ltd.
                                                   2500 S. Highland Ave., Ste. 200
                                                   Lombard, IL 60148
                                                   Phone: (630) 575-8181
                                                   mbadwan@sulaimanlaw.com




                                               3
 Case 18-13326     Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                Desc
                    Declaration of Emily L. Peel Page 24 of 31



                             CERTIFICATE OF SERVICE

     The undersigned, one of the attorneys for Claimant, certifies that on August 6, 2018, he
caused a copy of the foregoing CLAIMANT'S ANSWERS AND OBJECTIONS TO
CITIBANK, N.A.'S DOCUMENT REQUESTS, to be served via email, on:


                                         Emily L. Peel
                                      Todd A. Rowden
                                   Thompson Coburn LLP
                                   55 E. Monroe, 37th Floor
                                      Chicago, IL 60603
                                 epeel@thompsoncoburn.com
                               trowden@thompsoncoburn.com


                                                       /s/ Mohammed O. Badwan




                                           4
  Case 18-13326            Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                  Desc
                            Declaration of Emily L. Peel Page 25 of 31



                      IN THE MATTER OF THE ARBITRATION BETWEEN:


 JOHN FECAROTTA,
                                                          Case No. 01-18-0000-8674
 Claimant,

 V.

                                                          American Arbitration Association
 CITIBANK, N.A.

 Respondent.




                 CLAIMANT'S ANSWER TO RESPONDENT'S COUNTERCLAIM


           Claimant, JOT-IN FECAROTTA ("Claimant"), by and through his undersigned counsel,

hereby submits the following Answer to Respondent's Counterclaim as follows:

                                          GENERAL DENIAL

           Pursuant to the AAA's Consumer Arbitration Rules, Claimant generally denies each and

every allegation set forth in Respondent's Counterclaim and each purported cause of action

therein.

           WHEREFORE, Claimant requests judgment as follows:

           i.   That Respondent takes nothing from Claimant through its Counterclaim, which

                should be dismissed with prejudice.

       2.       That the Arbitrator order such other further reasonable reliefas the Arbitrator may

                deem just and proper.




                                                      1
                                                                                   EXHIBIT E
 Case 18-13326      Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38       Desc
                     Declaration of Emily L. Peel Page 26 of 31



Dated: October 8, 2018                           Respectfully submitted,

                                                 Is! Mohammed O. Badwan
                                                 Mohammed O. Badwan, Esq.
                                                 Counsel for Claimant
                                                 Sulaiman Law Group, Ltd.
                                                 2500 S. Highland Ave., Ste. 200
                                                 Lombard, IL 60148
                                                 Phone: (630) 575-8180
                                                 Fax: (630) 575-8188




                                       2
Case 18-13326          Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38             Desc
                        Declaration of Emily L. Peel Page 27 of 31
          THOMPSON                                    55 EastMonroestreet
                                                      37th Floor
                                                                             312 346 7500 main
                                                                             312 580 2201 fax
11 COBURNLLP                                          Chicago, IL 60603      thompsoncoburn.com




 Emily L. Peel
3125802323 direct
epeel@thompsoncoburn.com



October 8, 2018

VIA ELECTRONIC MAIL

Mohammed O. Badwan
Sulaiman Law Group, Ltd.
2500 S. Highland Ave., Ste 200
Lombard, IL 60148
mbadwansulajmanJaw.com

Re:        John Fecarotta y. Citibank, N.A., AAA 01-18-0000-8674
           Document Request

Dear Mr. Badwan:

In relat¡on to the above referenced matter, please produce the following documents
                                                                                   on or before
October 29, 2018:

      o    All documents that support, refer or relate n any way to your client's claim,
           including the damages and relief sought; and
      o    All documents your client intends to use at the Arbitration Hearing in this action
           and any submissions related thereto.


Very truly yours,

Thompson Coburn LLP




By
     Emily L. Peel
     Partner




                                                                            EXHIBIT F
  Case 18-13326          Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                 Desc
                          Declaration of Emily L. Peel Page 28 of 31



                     IN THE MATTER OF THE ARBITRATION BETWEEN:


 JOHN FECAROTTA,
                                                   Case No. 01-18-0000-8674
 Claimant,

 V.

                                                   American Arbitration Association
 CITIBANK, N.A.

 Respondent.



                       CLAIMANT'S ANSWERS AND OBJECTIONS TO
                      CITIBANK, N.A.'S REQUESTS FOR PRODUCTION


       NOW COMES Claimant, JOHN FECAROTTA ("Claimant"), by and through his
undersigned counsel, hereby submitting the following answers and objections to the Document

Requests propounded by CITIBANK, N.A. ("Respondent," or "Citibank") as follows:

                                      DOCUMENT REQUESTS

DOCUMENT REQUEST NO.1:


All documents that support, refer or relate in any way to your client's claim, including the damages

and relief sought.



RESPONSE: Claimant objects to this Request to the extent it is seeking documents protected by

the attorney-client privilege and/or the work product privilege. Subject to and without waiving the

foregoing objections,   see   Fecarotta 001-668.

      Claimant further states he intends on retaining an expert to establish that Respondent's calls

to Claimant's cellular phone were placed utilizing an ATDS as defined by the TCPA. Claimant

will produce his expert disclosures and report in accordance with the anticipated Order from the



                                                                                     EXHIBIT G
 Case 18-13326          Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                        Desc
                         Declaration of Emily L. Peel Page 29 of 31



Arbitrator setting the deadlines to submit the same.

      Lastly, Claimant intends on using all documents produced by Citbank in this matter to

establish his claims and damages. Claimant reserves the right to supplement this response.


DOCUMENT REQUEST NO.2:

All documents your client intends to use at the Arbitration Hearing in this action and any

submissions related thereto.


RESPONSE: Claimant objects to this Request as premature. Claimant will produce his hearing

exhibits/documents in accordance with the anticipated Order from the Arbitrator setting the

deadlines to submit the same. Subject to and without waiving the foregoing objection, Claimant

states he intends on using the following exhibits/documents at the Arbitration Hearing:

      1) Any document produced by Claimant, including but not limited to, call records, call

           recordings, and servicing notes pertaining to Claimant's credit account and all

           documents relating to the technology utilized by Respondent to place calls to Claimant.

           Respondent is in possession ofthese documents.

      2) Claimant's call logs. See Fecarotta 669-673.

      3) Claimant's Sprint phone records.     See   Fecarotta   006-668.


      4) Claimant's expert report. Claimant will produce his expert report in accordance with the

           anticipated Order from the Arbitrator setting the deadline to submit the same

      5) Any document necessary for impeachment purposes.

      6)   All documents filed in Claimant's bankruptcy proceeding filed in the Bankruptcy Court

           for the Northern District of Illinois, i 8-bk-13326 (Bankr. N.D. Ill. 201 8).   See   Fecarotta


                                                    2
 Case 18-13326       Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                   Desc
                      Declaration of Emily L. Peel Page 30 of 31



         00 1-005. Claimant contends that the counter-claim filed by Respondent in this matter is

         in violation of the bankruptcy automatic stay and thus is void ab initio. See   11 U.S.C.

         362k.

      Claimant reserves the right to supplement this response.

Date: October 29, 2018                              Respectfully submitted,

                                                     Mohammed O. Badwan
                                                   /5/

                                                   Mohammed O. Badwan, Esq.
                                                    Counselfor Claimant
                                                   Sulaiman Law Group, Ltd.
                                                   2500 S. Highland Ave., Ste. 200
                                                   Lombard, IL 60148
                                                   Phone: (630) 575-8181
                                                   mbadwan@sulaimanlaw.com
 Case 18-13326     Doc 53-1 Filed 02/15/19 Entered 02/15/19 14:08:38                 Desc
                    Declaration of Emily L. Peel Page 31 of 31



                             CERTIFICATE OF SERVICE

     The undersigned, one of the attorneys for Claimant, certifies that on October 29, 2018, he
caused a copy of the foregoing CLAIMANT'S ANSWERS AND OBJECTIONS TO
CITIBANK, N.A.'S DOCUMENT REQUESTS, to be served via email, on:


                                      Emily L. Peel
                                     Todd A. Rowden
                                   Thompson Coburn LLP
                                   55 E. Monroe, 37th Floor
                                      Chicago, IL 60603
                                 epeel@thompsoncoburn.com
                               trowden@thompsoncoburn.com


                                                        /s/ Mohammed O. Badwan




                                            4
